Citation Nr: 1544333	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  12-16 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a lymph node simple biopsy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran, A.F.


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to May 1958 and from May 1958 to September 1960.    

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2009 and June 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which denied entitlement to the benefits sought on appeal.   

In February 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that proceeding has been associated with the claims file.  

These claims were previously before the Board in April 2015 when they were remanded for additional development.  They have returned to the Board for adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

In the April 2015 Remand, the Board noted that when the Veteran's separation audiological examination was converted to the standards set by the International Standards Organization (ISO)-American National Standards Institute (ANSI), some degree of hearing loss was documented.  There was also an arguable threshold shift when comparing the findings of the Veteran's entrance examination, which showed a bilateral whisper test of 15/15), his separation examination.  The examiner failed address either.  An addendum opinion should be obtained.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders). 

Additionally, the examiner improperly relied on the fact that there was no evidence of in-service hearing loss or tinnitus to provide a negative nexus opinion in both March 2011 and August 2015.  In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (CAVC) held that hearing acuity within normal limits on separation does not preclude service connection for a current hearing loss disability.  As such, if the examiner's opinion is that the current hearing loss disability is unrelated to his military service merely due the lack of evidence of a hearing loss disability in service, that rationale is inadequate to decide the Veteran's claim.

Finally, in the April 2015 remand, the RO was asked to obtain the February 2009 preoperative surgical permit for the March 2009 lymph node biopsy.  An "I-Med Informed Consent" document has been added to the claims file.  However, a notation on it indicates that the full consent document can be accessed through Vista imaging.  The full document must be obtained and associated with the claims file before the Veteran's appeal can be properly adjudicated.


	(CONTINUED ON NEXT PAGE)



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims file to an examiner with sufficient expertise to determine the nature and etiology of the Veteran's bilateral hearing loss and tinnitus. The examiner must review the claims file, including a copy of this remand, and note that review in the report.  If the examiner finds that an additional examination is necessary, schedule an examination.  Any indicated studies should be performed.  

Based upon any examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that: 

a. The Veteran's current bilateral hearing loss is related to his period of active service.  The examiner should address the possible threshold shift change/shift that shown when comparing the findings of the entrance and discharge examinations.  The examiner MUST address the Veteran's separation examination results once conversion to ISO-ANSI standards is considered.

b. The Veteran's current tinnitus disability is related to his period of active service, to include the threshold shift change noted in his separation examination.

The examiner should consider the Veteran's statements with regard to a continuity of hearing loss and tinnitus following service.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2. The RO should take appropriate action in order to obtain a copy of the full February 24, 2009 consent form for the Veteran's March 2009 mediastinoscopy (reportedly contained in VISTA imaging).  If such document cannot be located or does not exist, please so indicate in the record.

3. Thereafter, the RO or the AMC should undertake any other development it determines to be warranted and then readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




